DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 12-18 and 20 are pending in the present application.
It is recommended in claims 1 and 12 to replace “bacterial” with “bacteria” since the claim currently reads “eliminate bacterial… on the plant” but should read “eliminate bacteria… on the plant”.  Also, claim 12 should be amended to replace “eliminate” with “eliminated”.

Response to Arguments
Applicant’s Remarks filed 6 May 2022 have been fully considered.  In view of the claim amendments, new grounds of rejections are presented herein below to address the claim limitations.
Also, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to delete “100% organic”.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panicheva et al. (US 9,096,477).
Regarding instant claims 1 and 12, Panicheva et al. disclose a nutrient composition for treatment of plants comprising an electrolyzed solution comprising hypochlorous acid (Claim 1).  Panicheva et al. disclose that the nutrient composition comprising hypochlorous acid is suitable for pre-harvest and/or post-harvest spraying on plants, including vegetables, fruits, flowers, grains, cereals, tobacco plants, and other plants (Abstract; col. 3, ln. 58 to col. 4, ln. 18).  Panicheva et al. disclose that the nutrient solution may be applied by spraying for control and/or prevention of fungal and bacterial diseases (col. 8, ln. 46-62).   
Regarding the chlorine concentration and pH of the hypochlorous water, Panicheva et al. disclose that the solution produced by electrochemical treatment has a predetermined salinity level, pH, and concentration of free available chlorine (AFC) (col. 2, ln. 10-17; col. 5, ln. 19-30).  Panicheva et al. disclose the pH range is from about 3.5 to about 9.0, and from about 4.0 to 8.0 (col. 6, ln. 19-20; col. 7, ln. 42-46).  Panicheva et al. also disclose that the composition comprises no more than 1%, e.g. no more than 0.1% by weight hypochlorous acid, and where low oxidant content is preferred, the solution may have from 1 ppm to about 200 ppm, 5 ppm to about 100 ppm, 10 ppm to about 50 ppm, from 1 ppm to about 20 ppm, or from about 1 ppm to about 10 ppm (col. 6, ln. 14-32).  Panicheva et al. further disclose an example comprising 50 ppm AFC and a pH range of 5.6-6.1 (Example 2) and an example comprising 5 ppm AFC (Example 4).
Regarding instant claims 2, 8-10, 14, and 16-18, Panicheva et al. disclose that the nutrient composition may be applied to vegetables, fruits, grains, and cereals, which are plants that are consumable by a human or animal (col. 4, ln. 8-13).
Regarding instant claims 4, 15 and 20, Panicheva et al. disclose that the nutrient solution may be applied directly to the plant, such as by drenching, fogging and misting (col. 7, ln. 29-33; col. 7, ln. 65 to col. 8, ln. 12; col. 10, ln. 21-22).  Panicheva et al. also disclose that the composition provides systemic protection and modifies disease resistance or susceptibility of crops to infections (col. 3, ln. 58 to col. 4, ln. 3).
Regarding instant claim 5, Panicheva et al. disclose that the nutrient composition may be applied pre-harvest (col. 3, ln. 54-57).
Regarding instant claim 6, Panicheva et al. disclose applying the nutrient composition directly and/or indirectly to the plant, plant part, growth media, tuber, or seed using any suitable device, such as spraying, fogging, or drenching device (col. 7, ln. 65 to col. 8, ln. 1).  Therefore, the nutrient composition will necessarily also be applied to the surfaces and materials that are in contact with the plant.
Response to Arguments
Applicant’s Remarks filed 6 May 2022 have been fully considered.  Applicant argues that Panicheva et al. does not even mention a chlorine concentration of his solution.
The examiner respectfully argues that Panicheva et al. disclose the free available chlorine (AFC) is within the instantly claimed concentration range (col. 2, ln. 23-25; col. 6, ln. 26-30; col. 7, ln. 44-46; Claims 1 and 4).  Panicheva et al. disclose examples containing 50 ppm and 5 ppm AFC (Examples 2 and 4).  Therefore, Panicheva et al. disclose compositions comprising a chlorine concentration (AFC) within the instantly claimed range.
Applicant further argues that the pH disclose by Panicheva et al. is not a pH of hypochlorous water since other components of the solution contribute to the overall pH of the solution.
The examiner respectfully argues that the instant claims and specification do not define what components are included or excluded from “hypochlorous water”.  The instant specification states that HOCl water can be generated at the site of use by electrolyzing a solution of alkali chlorides ([0018]).  Panicheva et al. also disclose that the nutrient composition comprises a solution that is generated through electrochemical treatment of potassium chloride or sodium chloride (col. 1, ln. 55-57; col. 6, ln. 33-34; Examples 2 and 4).  Therefore, the process according to Panicheva et al. is within the scope of “hypochlorous water” according to the instant invention.  
Applicant further argues that Panicheva et al. discloses a nutrient composition comprising a solution of oxygen-enriched potassium based hypochlorous acid and a clay-based carrier, wherein the oxidants in the solution include “hypochlorous acid, dichlorine monoxide, oxygen, and bicarbonate and peroxicarbonate radicals”.  Applicant asserts that at least clay and dichlorine monoxide are inorganic compounds, and thus, Panicheva does not disclose use of hypochlorous water to reduce or eliminate bacterial, viruses, and fungi on a plant, or that the treated plant remains organic after treatment.
The examiner respectfully argues that the nutrient composition comprises a solution that is generated through electrochemical treatment of potassium chloride or sodium chloride, which is the same as the instant invention.  Panicheva et al. also disclose that the bicarbonate and peroxicarbonate radicals are optionally included and act to stabilize the electrolyzed solution where the solution is not generated at the point of use (col. 1, ln. 55 to col. 2, ln. 9).  Panicheva et al. also provide examples wherein the hypochlorous water does not include a bicarbonate, carbonate or phosphate (Examples 1-2 and 4).  Therefore, the compositions disclosed by Panicheva et al. that do not comprise the bicarbonate, carbonate or phosphate salt would be the same as the instantly claimed hypochlorous water, and the plants treated with such compositions would remain organic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panicheva et al. (US 9,096,477) in view of Hartman et al. (US 6,227,466).
The teachings of Panicheva et al. are discussed above and incorporated herein by reference.  
With regard to instant claims 3 and 13, Panicheva et al. do not explicitly disclose spraying with an electrostatic sprayer, as instantly claimed.
Hartman et al. teach that electrostatic sprayers are commonly used in agricultural applications to apply pesticides and other agricultural chemicals to crops.  Electrostatic sprayers typically work based on the following basic principles.  Compressed air and liquid (for agricultural applications this is typically a pesticide) are separately piped into a nozzle, where the two mix in the process of atomization, forming small droplets of the liquid.  The atomized liquid then passes through a charged electrode, in the process of induction, which charges the droplets.  The droplets then, due to the flow of air, spray out to the crops.  The charge on the droplets causes the individual droplets to repel from each other scattering the spray for an even and wide spread application.  The charge on the droplets also leads to better application by causing the droplets to better adhere to the crops, which are at ground potential and electrically attract the charged droplets (col. 1, ln. 11-27).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to spray the compositions according to Panicheva et al. with an electrostatic sprayer in order to evenly spread the solution on the crop and to better adhere the solution to the crops, as reasonably taught by Hartman et al.
A person having ordinary skill in the art would have a reasonable expectation of success because Hartman et al. teach that electrostatic sprayers are commonly used in agricultural applications to apply pesticides and other agricultural chemicals to crops.  A person having ordinary skill in the art would reasonably expect the compositions according to Panicheva et al., which are sprayed onto the plants, to be suitable for application by electrostatic sprayer in order to evenly apply the solution to the plants.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panicheva et al. (US 9,096,477) in view of McPartland et al. (Contaminants of Concern in Cannabis: Microbes, Heavy Metals and Pesticides, 2017).
The teachings of Panicheva et al. are discussed above and incorporated herein by reference.
With regard to instant claim 7, Panicheva et al. do not explicitly disclose that the plant being treated includes cannabis sativa.  However, McPartland et al. teach that microbiological contaminants pose a potential threat to cannabis consumers (Abstract; pg. 457, Introduction; pg. 458-466, Sections 22.2-22.6).  McPartland et al. teach various methods for disinfecting cannabis in order to reduce harm (pg. 463-464, Section 22.4). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to use the compositions according to Panicheva et al. for the disinfection of McPartland et al.  Such would have been obvious because Panicheva et al. teach that their nutrient composition is suitable for controlling bacterial and fungal infection of plants, including pre-harvest and post-harvest infections caused by fungus, mold or bacteria, and McPartland et al. teach that cannabis sativa is susceptible to pre-harvest and post-harvest microbiological contaminants.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616